DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7are rejected under 35 U.S.C. 103 as being unpatentable over De Lamberterie (US. Pub: 2015/0131324 A1) in view of Taudt et al. (US. Pub: 2018/0128443 A1) of record.
Regarding claim 1, De Lamberterie discloses (in at least fig. 1) a light guide (1) for vehicles that guides light from a light source (9) toward a projection lens (6), comprising: an incident surface (4) on which light from the light source (9) is incident; a reflective surface (2) that reflects light incident from the incident surface (4); an exit surface (3) that outputs light reflected on the reflective surface (2), wherein the light guide (1) is disposed on a lower side of an optical axis (OX) of the projection lens (6) such that in 
De Lamberterie does not expressly disclose the light diffusing part where at least either one of a plurality of convex parts and a plurality of concave parts are formed.
Taudt in the same field of endeavor discloses (in at least figs. 7 and 10) a reflective surface includes on at least a part thereof, a light diffusing part (25) where at least either one of a plurality of convex parts and a plurality of concave parts that diffuse light are formed for the benefit of improving the light homogeneity of the device ([0043]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to consider using the reflective surface of Taudt includes, on at least a part thereof, a light diffusing part where at least either one of a plurality of convex parts and a plurality of concave parts that diffuse light are formed in the device of De Lamberterie for the benefit of improving the light homogeneity of the device ([0043]).
Regarding claim 2, De Lamberterie as modified by Taudt discloses (in at least figs. 7 and 10-11) the light diffusing part (25) is formed on the reflective surface for forming a hot zone of a light distribution pattern irradiated from the projection lens (2).
Regarding claim 3, Taudt discloses (in at least figs. 7 and 10-11) the light diffusing part is connected in such a way that the convex part or the concave part, and a portion adjacent to the convex part or the concave part are formed to be a smooth continuous surface (see fig. 10).
Regarding claim 4, Taudt discloses (in at least figs. 7 and 10-11) the light diffusing part (25) is formed on at least a part between an intersection between a central axis of light emitted from the light source and the reflective surface (see fig. 7), and an intersection between a line along a half-value angle of light emitted from the light source (100) and the reflective surface.

Regarding claim 6, De Lamberterie as modified by Taudt discloses (in at least figs. 1-3 De Lambertie; figs. 7 and 10-11 Taudt) a plurality of light guide parts (12) extending from the incident surface and including the reflective surface (2), and a merging part where the plurality of light guide parts merge (best seen in at least fig. 1 Taudt), wherein the central exit surface and the lateral exit surface are integrally formed on an end surface of the merging part on a side of the projection lens (200).
Regarding claim 7, De Lamberterie discloses (in at least fig. 1) a light source (9); a projection lens (6); and the light guide (1) for vehicles according to claim 1. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELMITO BREVAL whose telephone number is (571)270-3099. The examiner can normally be reached M-Th~ 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi (Raj) Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELMITO BREVAL
Primary Examiner
Art Unit 2875



/ELMITO BREVAL/Primary Examiner, Art Unit 2875